THE COURT.
This was an action for an injunction to restrain the defendants from printing or causing to be printed a certain series of text books. The court found for the plaintiff and entered judgment accordingly, from which judgment the defendants appealed.
The plaintiff, after due notice, has moved to dismiss the appeal on the ground that a controversy no longer exists and that all questions involved herein have become moot. On the hearing of this motion it appeared that all of the defendants except one, who was merely a nominal defendant, have requested a dismissal of the appeal and counsel for the defendants stated that they would not oppose the same. It further appeared that the text books in question were to be printed and sold in accordance with the provisions of a cer*276tain contract entered into between the State Board of Education and a third party; that under the terms of that contract these text books were to be printed and sold only during a period of six years; and that such six-year period expired on July 1, 1943. Upon the record before us, no question remains which presents any present controversy or which calls for consideration and determination. The appeal is dismissed upon that ground.